Third District Court of Appeal
                               State of Florida

                        Opinion filed August 24, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1685
                       Lower Tribunal No. 13-22665
                          ________________


                      Michael Lee Smathers, II,
                                  Appellant,

                                     vs.

          Force Protection Security L.L.C., etc., et al.,
                                 Appellees.



     An Appeal from the Circuit Court for Miami-Dade County, Alan Fine,
Judge.

      Greenspoon Marder LLP, and John H. Pelzer (Ft. Lauderdale), for
appellant.

      Boler Legal, PLLC, and Alexander R. Boler (Tallahassee), for
appellee Agency for Health Care Administration.


Before LOGUE, LINDSEY, and BOKOR, JJ.

     PER CURIAM.
Affirmed.




            2